Name: Regulation (EEC) No 3283/74 of the Council of 2 December 1974 on the application of Decision No 10/74 of the EEC-Finland Joint Committee supplementing and modifying Lists A and B annexed to Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 352/6 Official Journal of the European Communities 28 . 12. 74 REGULATION (EEC) No 3283/74 OF THE COUNCIL of 2 December 1974 on the application of Decision No 10/74 of the EEC-Finland Joint Committee supplementing and modifying Lists A and B annexed to Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation Whereas it is necessary to give effect within the Community to that Decision, HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof ; Having regard to the proposal from the Commission ; Whereas an Agreement (*) between the European Economic Community and the Republic of Finland was signed on 5 October 1973 and entered into force on 1 January 1974 ; Whereas pursuant to Article 28 of Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation, which is an integral part of that Agreement, the Joint Committee adopted Decision No 10/74 supplementing and modifying Lists A and B annexed to the said Protocol ; Article 1 For the purposes of the Agreement between the European Economic Community and the Republic of Finland, Decision No 10/74 of the Joint Committee annexed hereto shall apply within the Community. Article 2 This Regulation shall ^nter into force on 1 January 1975 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 December 1974. For the Council The President J. SAUVAGNARGUES (l ) OJ No L 328, 28 . 11 . 1973 , p. 2.